Pottle, J.
1. The power of attorney of one who signs a certiorari bond as attorney in fact for the surety must accompany the bond. Southern Express Company v. Wheeler, 72 Ga. 210; Harwell v. Marshall, 125 Ga. 451 (54 S. E. 93) ; Anderson v. Southern Ry. Co., 9 Ga. App. 199 (70 S. E. 983).
2. Even if such a bond is amendable in the superior court by attaching the power of attorney, an offer to amend by attaching what purports to be a copy of such power is not sufficient; especially so when there is no proof of the existence of an original. Judgment affirmed.